Appeal from an order of the Supreme Court at Special Term, entered September 14, 1979 in Ulster County, which denied defendant’s motion to quash service of process and dismiss the action on the ground that personal jurisdiction over the defendant was not obtained. The summons stated that the object of the action was wrongful death, conscious pain and suffering and loss of services. It also stated that plaintiff sought monetary damages in the amount of $10,000,000. Neither the complaint nor notice was served with the summons. The defendant served the plaintiff with a notice of appearance and a demand for a complaint on March 30, 1979. Plaintiff served the complaint on April 19, 1979. Defendant brought on a motion to dismiss the complaint pursuant to CPLR 3211 and to quash the service of process because the plaintiff failed to serve the required statutory notice with the summons. The defendant also argued that since the summons contained no notice, it was jurisdictionally defective and, therefore, the court did not obtain personal jurisdiction over the defendant. Special Term denied defendant’s motion because the defendant, by serving a notice of appearance, had formally appeared in the action. Order affirmed, with costs (see Everitt v Everitt, 4 NY2d 13, 17; Bal v Court Employment Project, 73 AD2d 69; cf. Competello v Giordano, 51 NY2d 904). Sweeney, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur. [99 Misc 2d 1095.]